In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00309-CV


                   IN THE INTEREST OF J.R.H. AND A.R.H., CHILDREN

                             On Appeal from the 362nd District Court
                                      Denton County, Texas
            Trial Court No. 15-08449-211, Honorable Robert Bruce McFarling, Presiding

                                        November 21, 2022
                      ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


        Appellant, Rodolfo G. Rosa, proceeding pro se, appeals from the trial court’s Order

of Dismissal.1 The clerk’s record has been filed. The reporter’s record was due October

11, 2022, but was not filed because Rosa purportedly failed to request and make payment

arrangements for the record. On October 20, 2022, Rosa filed a copy of a “Request for

Court Records and Reporter’s Records for Appeal.” The document indicates that Rosa

also filed a statement of inability to afford payment of court costs. The reporter has since



        1Originally appealed to the Second Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
notified the Court that she has yet to a receive a designation or payment for the reporter’s

record from Rosa.

         It is the appellant’s responsibility to request preparation and make payment

arrangements for the reporter’s record. See TEX. R. APP. P. 35.3(b). When an appellant

fails to do so, we may consider and decide an appeal without a reporter’s record, unless

appellant is entitled to proceed without payment of costs. See TEX. R. APP. P. 37.3(c).

Here, we are unable to determine whether Rosa has requested preparation of the

reporter’s record, made payment arrangements, or sought to proceed without payment of

costs.

         Accordingly, we abate the appeal and remand this cause to the trial court to

determine (1) whether Rosa requested preparation of the reporter’s record; (2) if so, what

portions of the reporter’s record were requested; (3) whether Rosa paid for the reporter’s

record; and (4) if Rosa has not paid for the reporter’s record, whether he is entitled to

proceed without payment of costs. See TEX. R. APP. P. 35.3(c) (providing that the trial

and appellate court are jointly responsible for ensuring that the appellate record is timely

filed); TEX. R. CIV. P. 145 (concerning indigence and payment of costs). The trial court

shall enter its findings in a written order and include the order in a supplemental clerk’s

record which shall be filed with this Court by December 21, 2022.

                                                        Per Curiam




                                             2